Exhibit 10.1

FIRST AMENDMENT TO EXCHANGE AND REGISTRATION RIGHTS AGREEMENT

This FIRST AMENDMENT TO EXCHANGE AND REGISTRATION RIGHTS AGREEMENT (this
“Amendment”) is entered into as of September 28, 2020 by and between Sorrento
Therapeutics, Inc., a Delaware corporation (the “Company”), and Fortis Advisors
LLC, a Delaware limited liability company in its capacity as the Equityholders’
Representative (the “Equityholders’ Representative”), and amends that certain
Exchange and Registration Rights Agreement entered into by and among the Company
and the Equityholders, dated as of March 18, 2019 (the “Exchange
Agreement”).  The Company and the Equityholders’ Representative are referred to
herein collectively as the Parties, and, individually as a “Party.” Unless
otherwise defined herein, capitalized terms used in this Amendment have the
meanings ascribed to them in the Exchange Agreement.

RECITALS

WHEREAS, pursuant to Section 5.8 of the Exchange Agreement, the Company and the
Equityholders’ Representative may amend the Exchange Agreement on the terms set
forth herein; and

WHEREAS, the Company and the Equityholders’ Representative desire to amend the
Exchange Agreement in order to revise, and add, as applicable, the Preamble,
Recitals, Sections and Schedules thereof, all as described below.

NOW, THEREFORE, in consideration of the promises herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

1.Preamble.  The last sentence of the Preamble of the Exchange Agreement is
hereby amended and restated in its entirety as follows:

“Unless otherwise defined herein, capitalized terms used in this Agreement have
the meanings ascribed to them in that certain Agreement and Plan of Merger dated
as of March 18, 2019 by and among Scilex Holding Company, a Delaware corporation
(“Parent”), Sigma Merger Sub, Inc., a Delaware corporation and wholly-owned
subsidiary of Parent, Semnur, the Equityholders’ Representative, and, for
limited purposes, the Company, as amended by that certain Amendment No. 1 to
Agreement and Plan of Merger, dated August 7, 2019 (as amended, the “Merger
Agreement”).”

2.Recitals.  The first Recital of the Exchange Agreement is hereby amended and
restated in its entirety as follows:

“Whereas, pursuant to the Merger Agreement, each Equityholder has received or
has the right to receive, among other consideration, that number of Parent
Shares or Contingent Cash Rights set forth opposite such Equityholder’s name on
Schedule A hereto, which shall be updated from time to time thereafter to
reflect the issuance or return of any Parent Shares pursuant to the Merger
Agreement or the Escrow Agreement; and”

 

--------------------------------------------------------------------------------

 

3.Recitals.  The second Recital of the Exchange Agreement is hereby amended and
restated in its entirety as follows:

“Whereas, in connection with the execution and delivery of the Merger Agreement
and the consummation of the transactions contemplated thereby, the Company has
agreed to grant the Holders certain rights to exchange Parent Shares and
Contingent Cash Rights for shares of Company Common Stock and registration
rights in respect of such shares of Company Common Stock.”

4.Section 1.1(g).  Section 1.1(g) of the Exchange Agreement is hereby amended
and restated in its entirety as follows:

 

““Exchange Request” means a written request of Holders holding at least a
majority of the Parent Shares and Contingent Cash Rights as of the making of
such request to effect the exchange of the Parent Shares and Contingent Cash
Rights as set forth in Article II that (i) is executed by such Holders and (ii)
includes (A) a certification by such Holders that they, collectively, hold at
least a majority of such Parent Shares and Contingent Cash Rights and (B) the
designation of a Person to serve as the representative of all Holders for
purposes of receiving the Cash Exchange Notification and reviewing and
commenting on the calculations contemplated by Sections 2.3(b) and 2.3(d) (such
representative, the “Designated Representative”).”

 

5.Section 1.1(h).  Section 1.1(h) of the Exchange Agreement is hereby amended
and restated in its entirety as follows:

““Exchange Share Percentage” means with respect to each Holder as of immediately
prior to the Exchange Effective Time, the percentage set forth opposite such
Holder’s name on Schedule B hereto.”

6.Section 1.1(x).  Section 1.1 of the Exchange Agreement is hereby amended to
add the following as Section 1.1(x):

 

““Contingent Cash Rights” means the rights of all Holders that are Company
Optionholders to receive from Scilex Holding Company an amount in cash equal to
the Parent Stock Price in lieu of the issuance of each Parent Share such Holder
was otherwise entitled to receive pursuant to the Parent Share Issuance
Provisions, subject to the terms of Section 1.12(c) of the Merger
Agreement.  For the avoidance of doubt, for purposes of this Agreement, when
calculating the majority of the Parent Shares and Contingent Cash Rights, the
Contingent Cash Rights shall be deemed to be equal to the Parent Shares to which
the Holders thereof would have otherwise been entitled to receive.”

 

7.Section 1.1(y).  Section 1.1 of the Exchange Agreement is hereby amended to
add the following as Section 1.1(y):

 

““Exchange Payment” means an amount in cash equal to $55,000,000.”

 

2

--------------------------------------------------------------------------------

 

8.Section 2.1.  Section 2.1 of the Exchange Agreement is hereby amended and
restated to add the following words “and Contingent Cash Rights” to the last
clause of Section 2.1, (i) immediately following the words “a majority of the
Parent Shares” and immediately before the words “may request, on a one-time
basis only,”; and (ii) immediately following the words “that all Parent Shares”
and immediately before the words “be exchanged for a number of shares of Company
Common Stock equal to the quotient obtained by dividing (a) $55,000,000 by (b)
the Exchange Share Price (the “Exchange Shares”) by delivery of an Exchange
Request to the Company”

 

9.Section 2.2. The first clause of Section 2.2 of the Exchange Agreement is
hereby amended and restated in its entirety to read as follows:

 

“The exchange of the Parent Shares and Contingent Cash Rights for the Exchange
Shares (the “Stock Exchange”) shall be consummated and made effective (the
“Exchange Effective Time”) as of, and contingent upon, receipt by the Company of
the following:”



10.Section 2.2(b)(i). Section 2.2(b)(i) of the Exchange Agreement is hereby
amended and restated in its entirety to read as follows:

 

“(i)with respect to each Holder that owns Parent Shares, an executed stock power
substantially in the form attached hereto as Exhibit B;”

 

11.Section 2.2. The last sentence of Section 2.2 of the Exchange Agreement is
hereby amended and restated in its entirety to read as follows:

 

“For the avoidance of doubt, to the extent any Holder does not so timely deliver
such Holder’s Holder Exchange Deliverables, the Company shall nonetheless
consummate the Exchange with respect to all Holders, but shall be permitted to
withhold and not (x) issue Exchange Shares or (y) make a cash payment, as
applicable, to such Holder(s) who have not so timely deliver such Holder’s
Holder Exchange Deliverables until such time as such delivery is made.”

 

12.Section 2.3. Section 2.3 of the Exchange Agreement is hereby amended and
restated in its entirety to read as follows:

 

“2.3.Cash Exchange; Issuance of Exchange Shares.

 

(a) Notwithstanding any provisions in this Agreement to the contrary, the
Company may, in its sole discretion, elect to exchange all Parent Shares and
Contingent Cash Rights for the Exchange Payment (the “Cash Exchange”).  In order
to effect the Cash Exchange, the Company shall as soon as reasonably practicable
following the Exchange Effective Time, but in any event, no later than seven (7)
calendar days thereafter (such date, the “Cash Exchange Expiration Date”),
notify the Designated Representative that the Company will, or will not, effect
the Cash Exchange (such notice, the “Cash Exchange Notification”, and the date
of the delivery of such Cash Exchange Notification, the “Cash Exchange
Notification Date”).

 

3

--------------------------------------------------------------------------------

 

(b) In the event that the Company delivers the Cash Exchange Notification to the
Designated Representative prior to the Cash Exchange Expiration Date notifying
the Designated Representative that the Company has elected to effect the Cash
Exchange, the Company shall as soon as reasonably practicable following the Cash
Exchange Notification Date, and in any event, no later than five (5) Business
Days thereafter, pay or cause to be paid to each Holder a cash payment equal to
the product obtained by multiplying (i) the Exchange Payment by (ii) the
Exchange Share Percentage of such Holder, rounded down to the nearest cent;
provided, however, prior to such payment, the calculations thereof shall be
provided to the Designated Representative for review and comment, which
calculations (reflecting the reasonable comments of such representative) shall
be final and binding on all Holders.  The Company shall make such payments to
the Holders in accordance with the wire instructions for each Holder set forth
in Schedule C hereto.

 

(c)  In the event that (x) the Company notifies the Designated Representative in
the Cash Exchange Notification that the Company has elected not to effect the
Cash Exchange or (y) the Company fails to deliver a Cash Exchange Notification
to the Designated Representative prior to the Cash Exchange Expiration Date, the
Company shall not be permitted to effect the Cash Exchange.  For the avoidance
of doubt, the Company shall only be permitted to effect solely the Cash Exchange
or the Stock Exchange under this Agreement, and not a combination thereof.

 

(d)  In the event that the Company has elected not to, or is otherwise not
permitted to, under the terms of this Agreement, effect the Cash Exchange, the
Company shall, as soon as reasonably practicable following the earlier of its
delivery of the Cash Exchange Notification or the Cash Exchange Expiration Date,
issue or cause to be issued (which may be in book entry form) to each Holder a
number of shares of Company Common Stock equal to the product obtained by
multiplying (i) the Exchange Shares by (ii) the Exchange Share Percentage of
such Holder, rounded down to the nearest whole number; provided, however, prior
to such issuance, the calculations thereof shall be provided to the Designated
Representative for review and comment, which calculations (reflecting the
reasonable comments of such representative) shall be final and binding on all
Holders.

 

(e)  Notwithstanding any provisions of this Agreement to the contrary, in the
event that the Company believes in its reasonable discretion that a Holder is
not an “accredited investor” as defined in Rule 501(a) of Regulation D
promulgated under the Securities Act as of immediately prior to the consummation
of the Stock Exchange, the Company may determine in its discretion, to be
exercised in good faith, to pay such Holder in lieu of issuing each such share
of Company Common Stock that such Holder would otherwise be entitled to receive
pursuant to Section 2.3(d) an amount of cash equal to the Exchange Share Price.”

 

13.Section 2.4(a)(vi). Section 2.4(a)(vi) of the Exchange Agreement is hereby
amended and restated to add the words “the Stock” immediately following the
words “and upon consummation of” and immediately before the words “Exchange and
the issuance of”.

 

 

4

--------------------------------------------------------------------------------

 

14.Section 3.5. Article III of the Exchange Agreement is hereby amended to add
the following as a new Section 3.5:

 

“Effect.  For the avoidance of doubt, the provisions of Article III and Sections
4.2 and 4.3 in this Agreement shall apply and be enforceable solely to the
extent that the Company has elected not to, or is otherwise not permitted to,
under the terms of this Agreement, effect the Cash Exchange.”

 

15.Section 5.7. The first sentence of Section 5.7 of the Exchange Agreement is
hereby amended and restated to add the following words “in connection with the
Stock Exchange,” immediately following the words “Following the Exchange
Effective Time,” and immediately before the words “all or any portion of the
rights”.

 

16.Section 5.10. Section 5.10 of the Exchange Agreement is hereby amended and
restated in its entirety to read as follows:

 

“This Agreement shall terminate on the earliest of (i) if the Company effects
the Cash Exchange, the date on which the entire Exchange Payment has been paid
by the Company to the Holders, (ii) the date when there are no longer any
remaining Registrable Securities, (iii) the termination of the Merger Agreement
for any reason prior to the occurrence of the Effective Time, or (iv) upon the
dissolution of liquidation of the Company; provided that Section 3.3 of this
Agreement shall survive such termination.”

 

17.Schedule A. Schedule A of the Exchange Agreement is hereby amended and
restated in its entirety to be in the form attached to this Amendment as Exhibit
A.

 

18.Schedule B.  The Exchange Agreement is hereby amended and restated to add
Schedule B as a schedule to the Exchange Agreement in the form attached to this
Amendment as Exhibit B.

 

19.Schedule C.  The Exchange Agreement is hereby amended and restated to add
Schedule C as a schedule to the Exchange Agreement in the form attached to this
Amendment as Exhibit C.

 

20.Effect of this Amendment. Except as expressly provided in this Amendment, the
Exchange Agreement shall not be amended or otherwise modified. In the event
there is a conflict between the terms of the Exchange Agreement and the terms of
this Amendment, the terms provided in this Amendment shall control. On and after
the date hereof, each reference in the Exchange Agreement to “this Agreement,”
“hereunder,” “hereof,” “hereto,” “herein,” or words of like import referring to
the Exchange Agreement shall mean and be a reference to the Exchange Agreement
as amended by this Amendment.

 

21.Full Force and Effect. This Amendment is expressly made subject to the terms
and conditions of the Exchange Agreement as modified herein, and, except as
expressly modified herein, the Exchange Agreement shall continue in full force
and effect without change.

 

5

--------------------------------------------------------------------------------

 

22.Governing Law. This Amendment shall be governed by, and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
Delaware.

 

23.Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be enforceable against the Parties that execute such
counterparts, and all of which together shall constitute one and the same
instrument.  Facsimile and “.pdf” copies of signed signature pages shall be
deemed binding originals and no Party shall raise the use of facsimile machine
or electronic transmission in “.pdf” as a defense to the formation of a
contract.

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Equityholders’ Representative have duly
executed this Amendment as of the date first written above.

 

SORRENTO THERAPEUTICS, INC.

By: /s/ Henry Ji, Ph.D.

Name: Henry Ji, Ph.D.

Title: President, Chief Executive Officer and Chairman of the Board

 




[Signature page to First Amendment to Exchange Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Equityholders’ Representative have duly
executed this Amendment as of the date first written above.

 

FORTIS ADVISORS LLC

By: /s/ Richard Fink

Name: Richard Fink

Title: Managing Director

 

[Signature page to First Amendment to Exchange Agreement]

 